DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The drawing objections are obviated in view of Applicant’s amendments filed 06 December 2021 except with regards to the “protrusion(s)” feature in claims 13 and 15. See below.
	The specification objections are obviated in view of Applicant’s amendments filed 06 December 2021 except with regards to the objection of paragraph [0002]. See below.
	The claim objections are obviated in view of Applicant’s amendments filed 06 December 2021.
	The rejections of claims 1-16 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments and arguments filed 06 December 2021 and have been withdrawn except with regards to claim 12. See below.
	Claims 4 and 9 have been canceled. New claim 17 has been added.
	Claims 1-3, 5-8, and 10-17 are still pending. An action on the merits follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protrusion(s)” of claims 13 and  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The disclosure is objected to because of the following informalities:
The last sentence of paragraph [0002] appears to be unfinished.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The limitation of “a protrusion” (claims 13, 15) lacks antecedent basis in the specification.
The limitation of “a recess curvature” (claims 1, 8, 14) lacks antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites the limitation “the recess has a recess curvature substantially similar to an outer curvature of the convex member” in lines 5-6. The original disclosure does not provide sufficient support for this new limitation. In particular, support is not found for “a recess curvature” and “a recess curvature substantially similar to an outer curvature of the convex member.” The limitation is considered new matter.
Claim 8 recites the limitation “wherein the recess has a recess curvature substantially similar to an outer curvature of the convex member” in lines 5-6. The original disclosure does not provide sufficient support for this new limitation. In particular, support is not found for “a recess curvature” and “a recess curvature substantially similar to an outer curvature of the convex member.” The limitation is considered new matter.
Claim 14 recites the limitation “wherein the recess has a recess curvature substantially similar to an outer curvature of the convex member” in lines 4-5. The original disclosure does not provide sufficient support for this new limitation. In particular, support is not found for “a recess curvature” and “a recess curvature substantially similar to an outer curvature of the convex member.” The limitation is considered new matter.
Claim 13 recites the limitation “wherein a protrusion is present around the lip of the internal cavity.” The specification does not sufficiently describe this feature.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 8, and 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “a recess curvature substantially similar to an outer curvature of the convex member” in claims 1, 8, and 14 is rendered indefinite by use of the term “substantially.” The disclosure does not provide a clear standard for “substantially similar” and the limitation is not well defined.
Claim 7 recites the limitation “the internal diameter of the lip.” This limitation lacks sufficient antecedent basis in the claims.
Claim 12 recites the limitation “the internal diameter of the lip.” This limitation lacks sufficient antecedent basis in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorin et al. (US 10,569,120).
Regarding claim 1, Sorin teaches an exercise device comprising: a convex member/apparatus (600) having a substantially flat portion (Fig. 6B), wherein a cavity is accessible from the substantially flat portion through a recess/opening (608) (Fig. 6A shows the handle 612 within a cavity accessible through the opening 608), wherein a lip is formed between the recess and the cavity (See annotated Fig. 6A below), wherein the recess has a recess curvature substantially similar to an outer curvature of the convex member (Col. 7, line 64 - Col. 8, line 9: “As with other embodiments described herein, at least one bevel 610 is disposed on the upper and/or inner edges of opening 608 to enhance user comfort and/or to prevent the apparatus 600 from rolling when put down and/or to provide stability and/or to allow .

Regarding claim 2, Sorin teaches the exercise device of claim 1, wherein the convex member of the exercise device has a texture (Col. 4, lines 61-63: “Optionally, the apparatus is coated, for example with a polymer and/or rubber.” Rubber has a texture.).

Regarding claim 3, Sorin teaches the exercise device of claim 1, wherein the substantially flat portion is a predetermined area, wherein the predetermined area is relative to the surface area of the convex member (Figs. 6A-6C show the flat portion having a predetermined area relative to the surface area of the apparatus.).

Regarding claim 5, Sorin teaches the exercise device of claim 1, wherein the lip has a predetermined contour (Fig. 6A shows the lip having a contour that is predetermined during manufacturing.).

Regarding claim 6, Sorin teaches the exercise device of claim 1, wherein the lip has a predetermined internal diameter (Fig. 6A shows the lip having an internal diameter predetermined during manufacturing.).

claim 7, Sorin teaches the exercise device of claim 1, wherein the cavity is sized relative to the internal diameter of the lip (Figs. 6A-6C show the cavity sized relative to the internal diameter of the lip.).

Regarding claim 8, Sorin teaches an exercise device comprising: a convex member/apparatus (600), wherein a portion of the convex member is substantially flat permitting access to an internal cavity via an opening of the internal cavity (Figs. 6A, 6B. Handle 612 is within a cavity accessible through the opening 608.), the opening having a recess/opening (608), wherein the recess has a recess curvature substantially similar to an outer curvature of the convex member and a lip having a predetermined contour formed proximate the opening (See annotated Fig. 6A above with regards to claim 1. Col. 7, line 64 - Col. 8, line 9: “As with other embodiments described herein, at least one bevel 610 is disposed on the upper and/or inner edges of opening 608 to enhance user comfort and/or to prevent the apparatus 600 from rolling when put down and/or to provide stability and/or to allow for stacking of a plurality of Center Mass Bell apparatuses 600.” The bevel must be substantially similar to the outer curvature of the apparatus 600 to facilitate stacking of the devices. It is noted that a “substantially similar curvature” is not well defined.).

Regarding claim 10, Sorin teaches the exercise device of claim 8, wherein the internal cavity has a predetermined shape and volume (Figs. 6A-6C show the cavity of apparatus 600 having a shape and volume predetermined during manufacturing.).

claim 11, Sorin teaches the exercise device of claim 8, wherein the lip has a predetermined internal diameter (Fig. 6A shows the lip having an internal diameter predetermined during manufacturing.).

Regarding claim 12, Sorin teaches the exercise device of claim 8, wherein the internal cavity is sized relative to the internal diameter of the lip (Figs. 6A-6C show the cavity sized relative to the internal diameter of the lip.).

Regarding claim 13, Sorin teaches the exercise device of claim 8, wherein a protrusion/handle (612) is present around the lip of the internal cavity (Figs. 6A, 6C show a protrusion around the lip of the cavity in as much as Applicant has shown or described a protrusion around the lip of the cavity.).

Regarding claim 14, Sorin teaches an exercise device comprising a convex member/apparatus (600) with a substantially flat portion (Fig. 6B), wherein a cavity is disposed on the flat portion and accessible via an opening and the opening has a recess/opening (608) (Fig. 6A shows the handle 612 within a cavity accessible through the opening 608), wherein the recess has a recess curvature substantially similar to an outer curvature of the convex member to facilitate stacking of the exercise device (Col. 7, line 64 - Col. 8, line 9: “As with other embodiments described herein, at least one bevel 610 is disposed on the upper and/or inner edges of opening 608 to enhance user comfort and/or to prevent the apparatus 600 from rolling when put down and/or to provide stability and/or to allow for stacking of a plurality of Center Mass Bell apparatuses 600.” The bevel must be substantially .

Regarding claim 15, Sorin teaches the exercise device of claim 14, wherein the cavity has a plurality of protrusions/handle (612) positioned distal to the lip (Figs. 6A, 6C. Each end of the handle 612 protrudes from within the cavity at a point distal to the lip.).

Regarding claim 16, Sorin teaches the exercise device of claim 14, wherein an exterior surface of the convex member has a rubberized coating (Col. 4, lines 61-63: “Optionally, the apparatus is coated, for example with a polymer and/or rubber.”).

Claims 1-3, 5-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy (US 2011/0021297).
Regarding claim 1, McCarthy teaches an exercise device/sports ball (10) comprising: a convex member having a substantially flat portion (Fig. 3 shows a spherical member having a flat portion at the arrow.), wherein a cavity (17) is accessible from the substantially flat portion through a recess/hole (18), wherein a lip/inside surface (19) is formed between the recess and the cavity (Fig. 4), wherein the recess has a recess curvature/circular slot (29) substantially similar to an outer curvature of the convex member (See Fig. 4 below. The hole 18 has a curvature at circular slot 29 that is “substantially similar” the outer curvature of the convex member, in as much as Applicant has defined a “substantially similar curvature.”).

    PNG
    media_image1.png
    636
    805
    media_image1.png
    Greyscale


Regarding claim 2, McCarthy teaches the exercise device of claim 1, wherein the convex member of the exercise device has a texture (The outer surface of the sports ball 10 has a smooth texture.).

Regarding claim 3, McCarthy teaches the exercise device of claim 1, wherein the substantially flat portion is a predetermined area, wherein the predetermined area is relative to the surface area of the convex member (Figs. 3-4 show the flat portion having a surface area relative to the spherical portion.).

claim 5, McCarthy teaches the exercise device of claim 1, wherein the lip has a predetermined contour (Fig. 4 shows the inside surface 19 having a contour that is predetermined during manufacturing.).

Regarding claim 6, McCarthy teaches the exercise device of claim 1, wherein the lip has a predetermined internal diameter (Fig. 4 shows the inside surface 19 having an internal diameter predetermined during manufacturing.).

Regarding claim 7, McCarthy teaches the exercise device of claim 1, wherein the cavity is sized relative to the internal diameter of the lip (Fig. 4 shows the cavity 17 sized relative to the internal diameter of the inside surface 19.).

Regarding claim 8, McCarthy teaches an exercise device/sports ball (10) comprising: a convex member (Fig. 3), wherein a portion of the convex member is substantially flat permitting access to an internal cavity (17) via an opening of the internal cavity, the opening having a recess/hole (18), wherein the recess has a recess curvature/circular slot (29) substantially similar to an outer curvature of the convex member and a lip/inside surface (19) having a predetermined contour formed proximate the opening (See Fig. 4 above with regards to claim 1. The hole 18 has a curvature at circular slot 29 that is “substantially similar” the outer curvature of the convex member, in as much as Applicant has defined a “substantially similar curvature.”).

claim 10, McCarthy teaches the exercise device of claim 8, wherein the internal cavity has a predetermined shape and volume (Fig. 4 shows the cavity 17 having a shape and volume predetermined during manufacturing.).

Regarding claim 11, McCarthy teaches the exercise device of claim 8, wherein the lip has a predetermined internal diameter (Fig. 4 shows the inside surface 19 having an internal diameter predetermined during manufacturing.).

Regarding claim 12, McCarthy teaches the exercise device of claim 8, wherein the internal cavity is sized relative to the internal diameter of the lip (Fig. 4 shows the cavity 17 sized relative to the internal diameter of the inside surface 19.).

Regarding claim 13, McCarthy teaches the exercise device of claim 8, wherein a protrusion/inside surface (27) is present around the lip of the internal cavity (Fig. 4 shows the inside surface 27 protruding from the circular slot 29.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (US 10,010,470) in view of Sorin (10,569,120).
Regarding claim 1, Bradford teaches an exercise device/exercise device (10) comprising: a convex member/spherical body (18) having a substantially flat portion (Figs. 1-3 show the opening 18 being substantially flat), wherein a cavity/cavity (16) is accessible from the substantially flat portion through a recess/opening (18), wherein a lip is formed between the recess and the cavity (Fig. 7 shows a bevel at the opening that forms a lip.), wherein the recess has a recess curvature (Fig. 7 shows a bevel.). 
Bradford does not explicitly teach wherein the recess has a recess curvature substantially similar to an outer curvature of the convex member.
However, in a similar field of endeavor, Sorin teaches an exercise device having a convex member and a recess (opening 608) wherein the recess has a recess curvature substantially similar to an outer curvature of the convex member (Col. 7, line 64 - Col. 8, line 9: “As with .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recess curvature of Bradford with the recess curvature of Sorin. One of ordinary skill in the art would have been motivated to make this modification in order to “provide stability and/or allow for stacking of a plurality of [devices],” as suggested by Sorin (Col. 7, line 64 - Col. 8, line 9).

Regarding claim 17, Bradford in view of Sorin teaches the exercise device of claim 1, wherein the cavity has a substantially non-circular ellipsoidal shape when undeformed (Bradford: Fig. 2 shows the cavity 16 having a substantially ellipsoidal shape.).

Response to Arguments
Applicant’s arguments, filed 06 December, with respect to the 35 U.S.C. 112(b) rejections of claims 1-16 have been fully considered and are partially persuasive.  The previous 35 U.S.C. 112(b) rejections of claims 1, 4, 8, 9, and 14 have been withdrawn. However, the 35 U.S.C. 112(b) rejection of claim 12 has not been overcome. See above. It is further noted that a new 35 U.S.C. 112(b) rejection is made with regards to use of the term “substantially” in amended claims 1, 8, and 14. The recess having a recess curvature that is “substantially similar” to the curvature of the convex member is not well defined and the bounds of the limitation are unclear. See above.
Applicant's arguments filed 06 December 2021 with regards to the 35 U.S.C. 102(a)(1) rejections of claims 1-14 over McCarthy (US 2011/0021297) have been fully considered but they are not persuasive.
Applicant argues that McCarthy does not anticipate claims 1, 8, or 14, because the reference does not teach “wherein the recess has a recess curvature substantially similar to an outer curvature of the convex member.” The Office respectfully disagrees. The recess (hole 18) of McCarthy is shown to have a recess curvature (at circular slot 29). See the enlarged portion of Fig. 4 below. McCarthy teaches that this recess curvature is “substantially similar” to the outer curvature of the sports ball in as much as Applicant has shown or described the recess curvature being substantially similar to the outer curvature. The Office agrees that McCarthy’s opening increases in diameter from the opening to the lip, but the claim as written does not require that the recess curvature curve such that the diameter is decreasing. The rejection of claim 14 is overcome and has been withdrawn because the “recess curvature being substantially similar to an outer curvature of the convex member” does not necessarily “facilitate stacking of the exercise device.”
Applicant’s arguments with respect to claim(s) 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the rejection of claim 14 over McCarthy has been overcome and withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784